                   Case 1:21-cv-04727-LGS Document 10 Filed 07/20/21 Page 1 of 2




Attorneys at Law



Adriana S. Kosovych
t 212.351.4527
f 212.878.8600
akosovych@ebglaw.com


                                                                   July 19, 2021

                                           The application is GRANTED. The deadline for Defendant to answer or
                                           otherwise respond to the Complaint is hereby extended to September 7,
                                           2021. The initial conference scheduled for August 5, 2021, is hereby
BY ECF
                                           adjourned to September 23, 2021, at 10:30 A.M. The parties shall call (888)
Hon. Lorna G. Schofield
                                           363-4749 and use Access Code 558-3333. The time of the conference is
United States District Judge
United States District Court               approximate, but the parties shall be ready to proceed at that time. The
Southern District of New York              parties shall exchange initial discovery and file their proposed CMP and joint
500 Pearl Street                           letter by September 16, 2021.
New York, New York 10007
                                      SO ORDERED.         Dated: July 20, 2021    New York, New York
         Re:        Fritz v. Manhattan Beer Distributors LLC, 21-CV-4727 (LGS) (KHP)
                    Request To Further Extend Time To Answer, Move, Or Otherwise Respond
                    To Complaint And To Exchange Initial Discovery

Dear Judge Schofield:

        We represent the Defendant, Manhattan Beer Distributors LLC (“Manhattan Beer”) in the above-
identified matter and we write with the consent of counsel for Plaintiff Fritz Lambert (“Plaintiff”) to
request that the Court extend Manhattan Beer’s time to answer, move or otherwise respond to the
Complaint from July 22, 2021 to and including September 7, 2021. In addition, we respectfully request
that the Court extend the deadline for the parties to submit a proposed civil case management plan and to
exchange documents and information pursuant to the Initial Discovery Protocols for Fair Labor
Standards Act Cases Not Pleaded as Collective Actions to September 13, 2021, so that the discovery,
including the exchange of initial discovery, does not occur before Manhattan Beer has filed its response
to the Complaint. The reason for this request is that Plaintiff and Manhattan Beer have agreed to
explore the possibility of resolving the matter without need for litigation and they wish to avoid the
expenditure of time and resources by the Court and parties of preparing, serving and/or filing, and
reviewing a responsive pleading and discovery materials. Counsel for Plaintiff consents to this
extension. This is the second such request, and it affects no other scheduled dates.




                         Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
Firm:535234491
                Case 1:21-cv-04727-LGS Document 10 Filed 07/20/21 Page 2 of 2


Hon. Lorna G. Schofield
July 19, 2021
Page 2



         Thank you for Your Honor’s consideration of this request.



                                                    Respectfully,

                                                    /s/ Adriana S. Kosovych

                                                    Adriana S. Kosovych

cc:      Abdul K. Hassan, Esq. (via ECF)




Firm:53523491
